Citation Nr: 9922870	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of a fracture of the left tibial plateau.

2.  Entitlement to a compensable evaluation for porphyria 
cutanea tarda from November 9, 1993 to July 3, 1995.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 
noncompensable evaluation for fracture of the left tibial 
plateau, effective August 31, 1968.  

With regard to the issue of porphyria cutanea tarda, 
secondary to Agent Orange, the Board notes that the RO 
granted service connection in an October 1994 decision.  In a 
March 1995 letter, the RO advised the veteran that it was 
proposing to sever service connection for porphyria cutanea 
tarda.  The veteran was advised that severance would be 
effected unless new and material evidence was received within 
60 days.  The veteran did not timely respond or furnish any 
new evidence to show the proposed severance to be erroneous.  
By rating decision dated in July 1995, the RO severed service 
connection for porphyria cutanea tarda.  The RO properly and 
timely notified the veteran of that determination; as he did 
not file a timely appeal, such became final.  Subsequently, 
in a March 1999 supplemental statement of the case, the RO 
noted that although the decision became final, it erroneously 
issued an October 1997 supplemental statement of the case as 
to the issue of entitlement to service connection for 
porphyria cutanea tarda.  As a result, the veteran was 
afforded with an additional 60 days to file a notice of 
disagreement.  The Board notes that the veteran did not file 
a notice of disagreement as to this issue.  The issues listed 
on the title page of this decision are the only issues that 
have been fully developed for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  Medical evidence demonstrates that the veteran's 
residuals of a fracture of the left tibial plateau are 
manifested by complaints of pain, full range of motion with 
crepitus, tenderness of the patella, arthritis, and no more 
than slight instability.

3.  Porphyria cutanea tarda from November 9, 1993 to July 3, 
1995 was essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent for residuals of a fracture 
of the left tibial plateau, with laxity are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998). 

2.  The criteria for a separate 10 percent for residuals of a 
fracture of the left tibial plateau, with arthritis are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5257 (1998).  

3.  The criteria for a compensable evaluation for porphyria 
cutanea from November 9, 1993 to July 3, 1995 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that in August 1967, the veteran 
was involved in a motorcycle accident.  X-rays revealed a 
fracture of the left tibial plateau.

According to a VA orthopedic examination report dated in 
April 1969, the diagnoses were residuals of a fracture of the 
left tibial plateau, and a history of anterior poliomyelitis 
as an infant, with residual atrophy of the left thigh an calf 
and slight weakness of the left quadriceps.

In April 1994, the veteran presented himself for a VA 
examination.  He complained of weakness of the left leg.  He 
reported having some difficulty negotiating stairs and other 
weight bearing activities.  He reported that his leg problem 
did not require ongoing treatment at the present time either 
in the form of medication or orthopedic appliances.  On 
examination, the veteran's left leg showed obvious gross 
atrophy involving the entire leg including the thigh and 
calf.  The left knee extended to zero degrees and flexed to 
135 degrees.  There was fair support medially and laterally.  
There was a moderately positive drawer sign on the left, and 
no evidence on the right, indicating some laxity of the 
cruciate ligament.  The patella was freely moveable without 
crepitus or grating.  The impressions were a history of 
plateau fracture of the left tibia with residual of slight 
anterior cruciate ligament laxity, and childhood polio with 
residual shortening and atrophy.  The accompanying x-ray of 
the left tibia and fibula shows a sharpening of the tibial 
spines, with subjacent bony sclerosis and subchondral cysts.  
The findings were consistent with mild to moderate 
degenerative joint disease.  No fracture or other 
abnormalities were identified.

In January 1999, the veteran presented himself for a VA 
examination.  The veteran complained of knee problems ever 
since his in-service knee injury.  He reported having some 
low-grade constant pain in the left knee at all times.  He 
stated that any physical activity that required walking, or 
prolonged standing, or stair-climbing activities accentuated 
the pain.  He also indicated that the pain significantly 
increased with the cold weather.  He reported being able to 
ambulate without the aid of a cane or knee support device.  
The veteran also stated that he was able to walk 
approximately three blocks before experiencing muscle cramps 
in his left calf and left posterior thigh region.  He 
indicated that he did not experience any knee swelling, but 
felt that his knee got hot after prolonged standing or 
walking.  The veteran reported that he had experienced 
several episodes of partial knee collapse on the left side, 
but had not fallen.  He indicated that he had considerable 
difficulty in negotiating stairs because of weakness and pain 
in the knee.  The veteran stated that he was occasionally 
awakened by left knee pain at night and was totally unable to 
run.  After prolonged standing, the veteran reported that his 
left leg felt numb.
On physical examination in January 1999, the veteran walked 
with a slight limp.  The anterior thigh muscle was observed 
to quiver frequently during the examination.  The left knee 
was stable to varus and valgus stress at the fully extended 
and 30 degrees flexed positions.  He was able to flex from 
zero to 145 degrees with mild crepitation.  There was no 
evidence of effusion.  The patella was mildly hypermobile, 
but did not sublux.  Palpation of the posteromedial aspect of 
the patella was accompanied by complaints of pain.  The 
patellofemoral compression test was positive.  The veteran 
demonstrated a Q angle on the left side of 25 degrees.  
Anterior drawer testing revealed a 1+ anterior drawer in the 
neutral and externally rotated position.  The anterior drawer 
test was accompanied by a grating sensation in the lateral 
knee and a complaint of pain.  There was evidence of some 
mild tenderness to palpation over the medial and lateral 
joint lines.  The pivot shift test was positive.  His vastus 
medialis oblique was poorly developed, as were his anterior 
thigh muscles.  He was able to bring his knee to the fully 
extended position.  However, the strength of his quadriceps 
was noted as only good.  His hamstring strength was 
essentially normal, and his anterior muscular compartment of 
the leg, including the anterior tibial muscle, as well as his 
posterior gastroc grade, were noted as good to normal.  The 
x-rays of the left knee showed a depression in the midportion 
of the lateral tibial plateau and the joint spaces appeared 
to be normal.  The diagnoses were left knee, traumatic 
arthritis, secondary to tibial plateau fracture, and left 
knee anterior cruciate deficiency.

In April 1999, the examiner of the January 1999 VA 
examination prepared an addendum to the examination report, 
reflecting that the only symptom that was related to the 
veteran's childhood polio was mild weakness of the left thigh 
musculature.  The examiner noted that all other symptoms, to 
include pain, tenderness, and numbness, manifested at the 
January 1999 examination were related to the service-
connected fracture of the veteran's left tibial plateau.

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992). In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  The 
veteran has been afforded a VA examination and all available 
treatment records have been requested and obtained.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.



Residuals of a fracture of the left tibial plateau

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1998).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1998).  

The veteran's service-connected left knee disability is 
currently rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Diagnostic Code 5257 provides a compensable 
rating for impairment of the knee when there is evidence of 
slight (10 percent), moderate (20 percent), or severe (30 
percent) recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

According to the April 1994 VA examination report, there was 
evidence of slight anterior cruciate ligament laxity.  
Moreover, the January 1999 VA examination report shows that 
anterior drawer testing revealed a 1+ anterior drawer.  There 
is no showing of subluxation and the laxity could not be 
termed more than slight.  Thus, an evaluation greater than 10 
percent under Diagnostic Code 5257 is not warranted.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The veteran's left knee disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there are 
X-ray findings of mild to moderate degenerative joint disease 
of the left knee.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1998).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

A review of the most recent evidence shows that the veteran 
was able to flex his left knee from zero to 145 degrees with 
mild crepitation.  Full range of knee motion is from 0 to 140 
degrees.  See 38 C.F.R. § 4.71a Plate II (1998).  
Accordingly, a compensable evaluation for residuals of a 
fracture of the left tibial plateau is not warranted under 
Diagnostic Codes 5260 and 5261. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the left knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  The veteran 
reported that he had some low-grade constant pain in the left 
knee, which was accentuated by any physical activity that 
required walking, climbing stairs, or prolonged standing.  
The April 1999 addendum report reflects that all of the 
veteran's symptoms present at the January 1999 examination, 
except for mild weakness of strength of the left thigh 
musculature, were related to his service connected left knee 
injury.  As will be discussed, a compensable rating pursuant 
to 38 C.F.R. § 4.59 is warranted, but the demonstrable 
dysfunction caused by pain does not exceed that which would 
warrant a minimal compensable rating.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating greater than 10 percent for the left 
knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 9-98 (hereinafter G.C. Prec. Op. 9-98).  
In G.C. Prec. Op. 23-97, General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In G.C. Prec. Op. 9-98, General Counsel stated if 
a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

The Board finds that a separate and additional 10 percent 
evaluation is warranted under Diagnostic Codes 5003 and 5260 
and 38 C.F.R. § 4.59.  As already noted, the veteran's left 
knee disability is currently rated as 10 percent disabling 
under Diagnostic Code 5257, which is productive of a slight 
disability.  The veteran also had full range of left knee 
motion which does not warrant even a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.  However, 
since the medical evidence does show X-ray evidence of 
arthritis of the left knee, and the veteran experienced pain 
on left knee motion, with patellar tenderness and 
crepitation, a 10 percent evaluation is warranted.  See G.C. 
Prec. Op. 23-97 and 9-98.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign higher 
ratings.

After considering all possible rating criteria, the Board 
finds that no more than a 10 percent evaluation under 
Diagnostic Code 5257 is warranted and a separate 10 percent 
evaluation under Diagnostic Code 5003, 5260, and 38 C.F.R. 
§ 4.59, is warranted.

In summary, after considering all possible rating criteria, 
separate evaluations of 10 percent under Diagnostic Code 5257 
and 10 percent under Diagnostic Code 5003 and 5260 and 
38 C.F.R. § 4.59 are warranted for residuals of a fracture of 
the left tibial plateau.


Porphyria cutanea tarda from November 9, 1993 to July 3, 1995

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
appealed the October 1994 rating decision, which granted 
service connection for porphyria cutanea tarda, secondary to 
Agent Orange exposure, assigning a noncompensable evaluation.  
Therefore, the Board will consider all evidence of record.  

The veteran was service-connected for porphyria cutanea tarda 
from November 9, 1993 to July 3, 1995.  His skin disability 
was appropriately rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806.  Porphyria cutanea tarda is rated by analogy 
to eczema provided for under Diagnostic Code 7806.  Pursuant 
to Diagnostic Code 7806, a noncompensable rating is warranted 
for slight, if any, exfoliation, exudation, or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
warranted if there is evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  38 C.F.R. § 4.118.  A 30 percent rating is warranted 
if there is evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent rating is warranted if there evidence of ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Id.

According to a November 1993 VA medical certificate, the 
veteran complained of a skin condition since 1987.  He 
reported that his skin became irritated and itchy "off and 
on."  The veteran's skin was described as thin, dry, with no 
evidence of lesions 


In an April 1994 dermatologic VA examination report, the 
veteran complained of sensitivity to the sun with dark and 
painful areas of the face, and forearms, accompanied by 
scarring and slow healing.  On examination, the examiner 
noted that the skin on the veteran's face and forearms was 
darkly pigmented, however slight darkness was noted about the 
entire body.  Additionally, multiple scars, not cosmetically 
deforming, were scattered about the veteran's forearms.  The 
examiner concluded by noting that, by history from the 
veteran, porphyria cutanea tarda was diagnosed by biopsy in 
1984 or 1985. 

A review of the evidence of record demonstrates that a 
compensable evaluation for porphyria cutanea tarda from 
November 9, 1993 to July 3, 1995 is not warranted.  The Board 
acknowledges that the veteran complained of itching and 
irritation "off and on" in a November 1993 medical record, 
and he is free to comment on visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the April 
1994 medical evidence is silent for any subjective complaints 
of itching, or any objective evidence of exfoliation or 
exudation, involving an exposed surface or an extensive area.  
Moreover, the April 1994 medical evidence reflects that 
porphyria cutanea tarda was diagnosed by history only.  In 
essence, porphyria cutanea tarda was asymptomatic at the time 
in question.  Accordingly, the Board finds that a compensable 
evaluation from November 9, 1993 to July 3, 1995 is not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.



ORDER

A 10 percent evaluation for residuals of a fracture of the 
left tibial plateau, with laxity and a separate 10 percent 
evaluation for residuals of a fracture of the left tibial 
plateau, with degenerative arthritis, are granted, subject to 
the laws and regulations governing monetary awards. 

Entitlement to a compensable evaluation for porphyria cutanea 
tarda from November 9, 1993 to July 3, 1995 is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

